DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 5/24/22 is acknowledged, the references therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for detecting objects and switching a power mode”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a print section … a display section … a reading section” in claims 1, 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Inspection of the specification reveals that a print head (paragraph 22) corresponds to the print section; a touch panel display (paragraph 21) corresponds to the display section; and a scanning mechanism (paragraph 24) corresponds to the reading section. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the other one … the other side" in lines 7 and 8.  There is insufficient antecedent basis for these limitation in the claim.  Examiner suggests specifically defining the first detector on the right side and the second detector on the left side of the display for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0120779 by Baba et al., and further in view of over U.S. patent application publication 2021/0227088 by Watanabe.
2)	Regarding claim 1, Baba teaches an image processing apparatus comprising: a print section configured to perform printing on a recording medium (paragraphs 38 and 39; print heads output onto a sheet); a first detector configured to detect a moving object within a first detection range (paragraph 69; detector can sense movement of a person [paragraph 72] within a particular range [paragraph 79]); a second detector configured to detect the moving object within a second detection range (paragraph 69; second detector senses a person within a different range as shown in figure 6B, items A1 and A2 [paragraph 96]); and a controller configured to switch between a normal mode in which printing by the print section is enabled and a power-saving mode in which printing by the print section is disabled (paragraph 63; printer can switch between power modes including a normal mode where printer operations can be performed), wherein the controller returns to the normal mode when, after the controller enters the power-saving mode, in response to detection of the moving object by the first detector or the second detector, the first detector or the second detector detects the moving object, and the first detector and the second detector detect the moving object (paragraph 103; first sensor 600 detects a person which then powers the second sensor 700 and when a person is detected by the second sensor the printer transitions to a normal power mode, the wider range sensor 600 inherently detecting the object for a different period of time than smaller range sensor 700).
	Baba does not specifically teaches detecting moving objects for a predetermined period of time (Baba discloses sensing of a person but not specifically by sensing for a particular amount of time).
	Watanabe teaches detecting moving objects for a predetermined period of time (paragraph 47; user detection based on length of time is disclosed).
	NOTE: Watanabe would modify the different human detectors of Baba to register detection based upon a predetermined amount of time, this would result in a user being detected by sensor 600 for a first period and detected by sensor 700 for a second period with the first period being longer than the second (therefore the first detector detects the object for “a second predetermined period of time or more”).
	Baba and Watanabe are combinable because they are both from the printer user detection field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Baba with Watanabe to add detection by time period.  The motivation for doing so would have been so that “it can be determined whether the person is a user or not” (paragraph 47).  Therefore it would have been obvious to combine Baba with Watanabe to obtain the invention of claim 1.
3)	Regarding claim 2, Baba teaches the image processing apparatus according to claim 1, wherein the range within which the first detector and the second detector detect the moving object is an overlap detection range in which the first detection range of the first detector and the second detection range of the second detector overlap, and when the controller switches from the power-saving mode to the normal mode, the first detector or the second detector that has first detected the moving object detects the moving object continuously within a range including the overlap detection range (paragraph 95; detection ranges can overlap, sensors continued to be powered through a normal operation thus objects are still detected).
4)	Regarding claim 3, Baba teaches the image processing apparatus according to claim 1, further comprising: a display section, wherein one of the first detector and the second detector is disposed on a side to the left of or on a side to the right of the display section; and the other one of the first detector and the second detector is disposed on the other side of the side to the left of or side to the right of the display section (figure 1; paragraph 117; second sensor 700 can be to right of the display with first sensor 600 already being to the left as shown in figure 1).
5)	Regarding claim 4, Baba teaches the image processing apparatus according to claim 1, wherein the moving object is a person, and the first detector and the second detector are motion sensors (paragraph 72; type of sensor used is able to identify movement thus they could be considered motion sensors).
6)	Regarding claim 5, Baba teaches the image processing apparatus according to claim 1, wherein, in the power-saving mode, the controller is configured to be switched to a first power-saving mode or a second power-saving mode that consumes more power than the first power-saving mode, and after the controller is switched to the first power- saving mode, in response to detection of the moving object by the first detector or the second detector, the controller is switched to the second power-saving mode (paragraph 69; first detector senses a person in sleep mode [“first power-saving mode”] then causes power to be applied to second detector [i.e. a “second power-saving mode”] that consumes more power than the first).
7)	Claim 7 is taught in the same manner as described in the rejection of claim 1 above.

8)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2013/0120779 by Baba et al., and further in view of over U.S. patent application publication 2021/0227088 by Watanabe as applied to claim 5 above, and further in view of U.S. patent application publication 2014/0119766 by Kuroda.
	Baba teaches the image processing apparatus according to claim 5, further comprising: a reading section configured to read a document (paragraph 53; a scanner), wherein the controller is configured to disable the document reading operation by the reading section in the first power- saving mode (paragraph 63; operation units are off during a sleep mode).
Baba does not specifically teach enabling the document reading operation by the reading section in the second power-saving mode.
Kuroda teaches enabling the document reading operation by the reading section in the second power-saving mode (paragraphs 47 and 48; scanner can be supplied power when the MFP is in an energy saving state that is a higher energy than sleep mode).
NOTE: Kuroda could modify the system of Baba to allow power only to the scanner for a scan job when user presence is detected.
Baba and Kuroda are combinable because they are both from the printer user detection field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Baba with Kuroda to add powering a scanner in a low power mode.  The motivation for doing so would have been to reduce power consumption.  Therefore it would have been obvious to combine Baba with Kuroda and Watanabe to obtain the invention of claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672